 358DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocal 294, International Brotherhood of Teamsters,Chauffeurs,WarehousemenandHelpersofAmerica and Bethlehem Steel Corporation. Cases3-CD-220, 3-CD-253December16, 1969DECISION AND ORDERBY MEMBERS BROWN, JENKINS, AND ZAGORIAOn October 14, 1969, Trial Examiner Paul E.Weil issued his Decision in the above-entitledproceeding,findingthattheRespondenthadengaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, the Respondent filed exceptions to theTrialExaminer'sDecision.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththesecasestoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, and the entirerecordinthesecases,and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelationsBoardadoptsasitsOrdertheRecommended Order of the Trial Examiner, andhereby orders that the Respondent, Local 294,InternationalBrotherhoodofTeamsters,Chauffeurs,WarehousemenandHelpersofAmerica,Albany,New York, its officers,agents,and representatives, shall take the action set forth inthe Trial Examiner's Recommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEPAUL E. WELL, Trial Examiner: This proceeding washeard in Albany, New York, on July 29 and 30, 1969, ona consolidated complaint issued by the Regional Directorfor Region 3 on June 5, 1969, based on charges filed June20, 1968, and April 10, 1969, and subsequently amendedon May 28, 1969. The complaint alleges in substance thatLocal294,InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America,hereinafter called Respondent, violated Section 8(b)(4)(d)of the National Labor Relations Act, as amended, byvarious acts and conduct and failed to comply with theNational Labor Relations Board's 10(k) determination ofthe underlying jurisdictional dispute. By its duly filedanswer, Respondent denies the commission of any unfairlabor practice and affirmatively pleads that its actionswere protected under various provisions of the Act.All parties were represented at the hearing and had anopportunity to call witnesses, examine and cross-examinethem, and to adduce other evidence. After the close of thehearing each party filed briefs with me. Upon the entirerecord in the case, from my observation of the witnesses,and in contemplation of the briefs, I make the following-FINDINGS OF FACTL JURISDICTIONALFINDINGSBethlehemSteelCorporation,hereinaftercalledBethlehem, is a Pennsylvania corporation, engaged inAlbany,New York, in the construction and erection ofstructuralsteel.During the 12-month period preceding thehearing,Bethlehem purchased and caused to be deliveredinto the State of New York from other States, goods andmaterialsvalued in excess of $50,000 and during the sameperiod sold and shipped from the State of New York topoints in other States, goods and materials valued inexcess of $50,000.Bethlehem is and has been at all times material herein,an employerengaged incommerce within the meaning ofSection 2(6) and (7) of the Act.IL THE LABOR ORGANIZATIONSINVOLVEDRespondent and Local 106, International Union ofOperatingEngineers,AFL-CIO, herein called OperatingEngineers,are, and each of them have been at all timesmaterial herein, labor organizations within the meaning ofSection 2(5) of the Act.III.THEUNFAIR LABOR PRACTICESIntroductionand IssuesSince early 1968, Bethlehem has been engaged inAlbany,New York,both as a contractor and as asubcontractor in the fabrication and erection of structuralsteel in a large civic project known as the South MallProject which consists, generally speaking,of the erectionof a platform extending through the center of downtownAlbany upon which is routed an arterial highway and twohigh rise buildings one of which straddles the highway.The work is portioned into numerous lots which were bidseparately by various construction enterprises,some ofwhich subcontracted portions of the job for which theyhad successfully bid. Since the inception of the project itappears that there has been a dispute between Respondentand Operating Engineers with regard to the work ofhandling the nozzle to the fuel hose during fuelingoperations of equipment operated or manned by operatingengineers and of storage barrels and tanks located on theproject and in storage yards located in the area of theproject and serving the project.As a result of the dispute, various charges have beenfiledwith the Board resulting in a Decision andDetermination of Dispute in Case 3-CD-177,involving theFehlhaber Corporation and Horn Construction Company,Inc., a joint venture (familiarly known as Fehlhaber andHorn) and a Decision and Determination of Dispute inCase 3-CD-220 with which we are here concerned. Afterthe issuance of the former 10(k) decision and prior to180 NLRB No. 75 LOCAL294, TEAMSTERShearing in the latter, a temporary injunction was issued bytheUnitedStatesDistrictCourt,Northern District ofNew York, on July 15, 1968, enjoining picketing that hadtaken place as well as other activities which the courtfound reason to believe violated Section 8(b)(4)(i) and(ii)(D) of the Act Thereafter, on June 16 and 17, 1969, acontempt proceeding was conducted by the same court asa result of which the court found Respondent in civilcontempt by its continued unlawful conduct in violation ofthe court's order. The charge in case 3-CD-220 deals withthe incidents upon which the initial injunction was issuedand in Case 3-CD-253 with the incidents upon which thecontempt citation arose.In its Decision and Determination of Dispute in Case3-CD-220, the Board found reasonable cause to believethat Respondent violated Section 8(b)(4)(d), held that itsdisclaimers filed prior thereto were ineffective to vitiatethe dispute and determined the dispute by an award to theOperatingEngineers.Although servedwithnotice,Respondent did not appear at the hearing held pursuant toSection 10(k) of the Act. In his complaint, the GeneralCounsel contends that by a strike which commenced June17,1968,and continued until the issuance of theinjunctionby the United States District Court, bypicketing, by instructions to members and by appeals toemployees,Respondentinducedandencouragedindividuals employed by Bethlehem and various othercorporations to engage in strikes or refusals to performservicesand that commencing about March 31, 1969,Respondent induced and encouraged employees and otherpersons engaged in commerce to engage in strikes orrefusals to perform services and threatened, coerced, andrestrainedBethlehemand other persons engaged incommerce with the object of requiring Bethlehem toassign the disputed work to Respondent rather than to theOperating Engineers. As stated above, Respondent did notattend the 10(k) proceeding, relying on a disclaimer filedwith theRegional Director.At the initial injunction hearing,Respondent throughitsbusiness agent,Carusone,contended that the picketingin 1968 was in no way attributable to the demand for thedisputedwork which demand he contended was nevermade but was in support of Respondent's demand thatBethlehem sign a contract with it covering the wages,hours,and working conditions of a single employee whooperated a pickup truck on the project for Bethlehem.Respondent at the contempt proceeding also contendedthat Bethlehem needed more teamster employees on theproject; that one driver was incapable of doing all theteamster work on the project.In the hearing in the instant case Respondentappearedto contend that the Board's 10(k) determination does notapply to the instant situation because the contract underwhich the Teamsters are operating is a different one fromthat which the Board considered in the 10(k) proceedingand because the work being done was not part of theSouth Mall Project. Additionally Respondent argued thatany activities in which Respondent engaged had thelegitimate object and purpose of obtaining compliancewith an agreement with the Walsh Construction Companyunder whom Bethlehem was a subcontractor in one partof the job.In its brief, Respondent contends that theprimary and only objective of Respondent in 1968 was toobtain a collective-bargaining agreement and that thestrike ensued only as a result of Bethlehem's refusal todiscuss a collective-bargaining agreement.With regard tothe 1969 activities Respondent contends that the GeneralCounsel failed to establish any improper activity or illegal359action and reiterated that Respondent's activities wereengaged in only to enforce compliance byWalshConstructionCompany with the Heavy and HighwayAgreement which it contends is binding on Bethlehem as asubcontractor of Walsh.The issues before me are twofold as I see them, firstwhether the strike in 1968 had an objective unlawful underSection 8(b)(4)(d) and second whether the activities ofRespondent in 1969, alleged and demonstrated by theGeneral Counsel, violated Section 8(b)(4)(d).As to the merits of the dispute, I have no issue todecide. I am bound by the Board's determination of thedispute.Respondent has made no claim that there is newor previously undiscovered evidence to rebut the Board'sdetermination, nor does it appear that such a claim wouldhave merit in view of the fact that Respondent declined toattend the 10(k) hearing.Discussion - 1968Bethlehem began erection of steel in February 1967 onthe South Mall Constructionsiteusing cranes,derricks,aircompressorsandmotor generatorsmanned byemployees represented by Operating Engineers. Fuel forthe equipment was provided either by direct fueling byfuel trucks driven by contractors to the machines or bydelivery from fuel trucks to storage tanks and barrelslocated either near the equipment or in storage yards, ofwhich there are three. In 1967 and 1968 Bethlehem hadonly one driver, a member of Respondent, named Kakely.His job was loosely defined as a chaser. He drove apickup truck belonging to Bethlehem and generally ranerrands,made small purchases and delivered parts andequipment from place to place. Bethlehem had no contractwith the Teamsters covering Kakely's employment.During the year 1967 Bethlehem purchased fuel fromAtlantic Richfield whose employees were represented byan independent union not affiliated with the Teamsters.Kakely informed Respondent's business agent Carusonewho told him that he should stay with the Atlantic driveras long as he was fueling Bethlehem'sequipment.Thereafter Kakely followed the Atlantic driver around theproject and would assist him in handling the hose whichhe would give to an employee represented by Local 106who would place the nozzle into the tank or equipment tobe fueled.InMay 1967 Respondent entered into a contract withtheEasternNew York Construction Employers, Inc.,which provided that when a Teamster does not handle anozzle during fueling operations the employer must payhim 50 cents more an hour. Kakely received thisadditional rate from Bethlehem although Bethlehem wasnot a member of the association.In 1968 Bethlehem toldAtlantic Richfield to get a driver for his truck who is amember of the Respondent in order to eliminate the needto pay Kakely for riding around with him. About thesame time Carusone told Kakely to tell Bethlehem to getanother fuel company because the Atlantic driver wouldnot be admitted to join the Union. Carusone on thisoccasion told Kakely to ride with the fuel driver eventhough he was a member of Respondent and that he wasto handle the nozzle. Kakely objected because it wouldcost him 50 cents an hour and pointed out that the Boardhad awarded the work of handling the fuel nozzle to theOperatingEngineersintheFehlhaber-Horncase.Carusone told Kakely that nevertheless he was to handlethe nozzle.Kakely informed Bethlehem's superintendent,Teague, who told him not to ride on the oil truck. Kakely 360DECISIONSOF NATIONALLABOR RELATIONS BOARDfollowedTeague's instructions.Bethlehem thereafterpurchased fuel fromMcEnaney Oil Supply Companywhose drivers are represented by Respondent.On June 14, 1968, Carusone told Teague that he wouldhave to put more Teamsters on the job or Respondentwould strike. Carusone then talked to Kakely and toldhim to come to the Labor Temple where KakelyoverheardCarusone in a telephone conversation state,"Theydidn'tevenhave the nozzle on the job."Commencing the following Monday Kakely picketed theBethlehem jobsitewithsignsreading,"Truckdriversemployed byBethlehemSteel Company do not enjoy thebenefits and protection of a Local 294 contract." Thepicketing continued until the injunction issued on July 16,1968.InaconversationwithTeague after the picketingcommenced Carusone stated that he wanted Bethlehem tosign a contract, he wanted more teamsters on the job, andhe wanted the job of fueling in its entirety. He had twotelephoneconversationswithBethlehem'sattorney,Connolly, the first on June 20, 1968. Carusone said that aTeamster had to handle the nozzle to the tank and thattheCompany has to employ a Teamster to receive thehose and the nozzle and that the Teamster has to be aconstruction Teamster. He pointed out that the McEnaneyfuel truck driver was paid to drive a fuel truck but whenthe fuel truck is on a construction site there has to be aTeamster getting construction wages to receive it. Theytalked about other matters involving a possible contract.Connolly said he would have to take it up withBethlehemand ended the conversation. Carusone called him back onJune 25. Connolly told him that they would not employanother Teamster because they didn't need any more andCarusone rejoined that one man can't handle fueling in allthe yards. Connolly pointed out that there was a Teamsteron the McEnaney truck and the operating engineerhandled the nozzle to which Carusone answered that theTeamster has to handle the nozzle and the hose. WhenConnollymentioned the Fehlhaber-Horn corporationdecision which gave the nozzle to the Operating Engineers,Carusone answered, "Is your name Fehlhaber-Horn?" Hestated that that decision only applied to Fehlhaber-Hornand on this job the Teamster handles the nozzle.BusinessAgent Carusone did not take the witness standbefore me. The parties stipulated that I might consider histestimony in the contempt proceeding. In that proceedingCarusone testified that Respondent at no time requestedtheassignment of the work of handling the nozzle.Carusone at no time' specifically denied any of thestatements attributed to him but left the impression thatConnolly, Teague, and other witnesses who testified thathe had demanded the nozzle were mistaken and that whathe in fact was demanding was the right to handle the hosein the fueling of machinery. He testified there was nodispute about pumping fuel into the storage tanks. Thiswas clearly Teamsters work and not claimed by theengineers.'He further contended that the strike wasengaged inby Respondent only for the purpose of forcingBethlehem to sign a contract to cover employee Kakely.Ido not credit Carusone's denials that Respondent atno time was demandingthe work ofhandling the nozzle.There is too much uncontradicted evidence in the recordthat the Teamsters on the job were in fact demanding thisand were doing so pursuant to his instructions.I find thatthestrike in 1968 was caused at least in part by'The Operating Engineers in fact claim the handling of the nozzle on allfueling operations,into the tanks,between tanks,and into the machines.Respondent's demand for the disputed work. It is clearthat the strike caused employees of various suppliers torefuse deliveries and caused employees to cease working. IfindthatthestrikeandtheconversationswithrepresentativesofBethlehem constitute violations of8(b)(4)(i) and (ii)(D).Discussion - 1969When the 1969 season commenced Bethlehem waserectingsteel in the South Mall Arterial. Bethlehem atthistimehad no Teamster employee. The chasing,messenger,and delivery work formerly done by Kakelywas now performed by Gary Guido, an employee ofWalsh Construction Company, driving a pickup truckrented fromWalsh by Bethlehem. In this phase of theconstruction Bethlehem was operating as a subcontractorofWalsh.Early in April Robert Tessitore who wasRespondent's steward on the entire project, on beinginformed by Guido that the Operating Engineers insistedon handling the nozzle on Bethlehem fuel deliveries, wenttoWalsh's projectmanager,StephenRichards,andpointed out that under a contract between Walsh and theTeamsters he would insist on fueling Bethlehem Steel rigs.The contract, known as the Heavy and HighwayConstruction contract, provides that the contractor shallassign fuelingto the Teamsters and further provides thatany subcontractors ofWalsh come under the samecontract. Tessitore stated that if the Teamsters were notassignedthefueling,which he defined as includinghandling the nozzle, that there would be trouble. Thefollowing day Tessitoreagaincame to Richards and toldhim that a rig had been fueled by the Operating Engineersand againclaimed the work. On each occasion Richardstold Bethlehem about the conversation with Tessitore.On April 4 a McEnaney fuel truck arrived to deliverfuel to a piece of equipment. Guido stopped the truck andclimbed into the cab to talk to the driver. Bethlehem'sassistantsuperintendent,Leo Browder stepped on therunning board and asked what the problem was. Guidosaid that he was checking the driver's union card andstated that he was acting steward for Bethlehem.' Browderapparently lost his temper and profanely pointed out toGuido that Tessitore had told him the previous day thathe, Tessitore, was the only steward on the job and Guidowas not a steward. Teague, who had seen the incidentcalled on Browder to "back off" and Guido told DiScipothat there might be trouble because theengineersinsistedon handlingthe nozzle. DiScipo called his office and wastold not to make a delivery, and departed. No deliverywas made.On April 7 Tessitore told Browder that he shouldassign thefueling to the Teamsters because he wassuperintendent of the job. Browder stated that he didn'thave the authority to change the assignment which hadbeen made in the front office and Tessitore told him heought to have somebody on the job with authority to "getthis thingstraightened out."On April 9 another fuel company, Teal, attempted tomake a delivery. Teal's driver commenced unraveling thehose.Guido attempted to take the nozzle and OperatingEngineerSheehan said that he would handle the nozzle.Guido asked Browder to order him to handle the nozzleand Browder declined to do so saying that the operators'Guidodeniedmaking this statement;howeverBrowderwascorroborated in this respect by the McEnaney driver, DiScipo, whom Icredit LOCAL294, TEAMSTERS361will handle the nozzle. Guido told the truckdriver to makehis other deliveries and return to the job later when Guidohad had a chance to discuss the situation with Tessitore.The Teal driver departed and did not return.'The next act took place on April 16 when McEnaneydriver Haberland arrived at the site. He had been told byhis dispatcher that if there was a labor dispute not to getin the middle of it but to go on to his other deliveries.When he arrived at the site he asked Browder if there wasa labor dispute and Browder said there was not. Hebacked his truck up to a crane and handed the nozzle toan oiler and filled the crane. There were two barrels to befilled.The oiler handed the nozzle back to Haberland andstarted climbing off the rig and Haberland filled thebarrels or at least one of them. At or about this timeTessitore arrived and asked who had filled the machines.Haberland explained what happened and Tessitore toldhim that that was Teamster work and that if he was tocome to the job again he should stop and see Tessitorebeforemaking any deliveries and Tessitore would advisehim if the labor dispute is settled.On April 28 Haberland returned to the job. He askedan Operating Engineer if the dispute had been settled. Theengineer answered, "yes" and that the engineers have thenozzle whereupon Haberland permitted engineers to filltwo pieces of equipment. As the nozzle was handed backfrom the second piece of equipment Tessitore arrived andasked who filled the crane. Haberland told him that theengineers had filled the cranes and had told him that thedispute was over. Tessitore said the dispute was not settledwhereupon Haberland attempted to fill a drum, handlingthe nozzle himself. The engineers refused to permit him todo so and Haberland left without completing his delivery.On this occasion Tessitore told Haberland in substancethat he could be fined by the Union for permitting theOperating Engineer to handle the nozzle.On May 8 Tessitore came to Browder and apparentlyasked where Bethlehem was getting the fuel. Tessitoretestified that he and Guido had been watching for fueltrucks and had not seen one and thought that Bethlehemwas getting the fuel at night.Browder told him thatBethlehem was not using much fuel because the job wasabout to shut down. Browder testified that Tessitore saidhe was going to find out where Bethlehem was getting thefuel and put a stop to it. This is denied by Tessitore.The next act took place on May 8 on which occasionBrowder directed Guido to get a gallon of gasoline for anoperator for use on the starting motor of an aircompressor.Guido procured the gasoline but refused togive it to the operator on the ground that it was his job topour it into the motor. The engineer refused to permitGuido to fuel the motor and a standoff took place thatlastedseveraldays,during the course of which thecompressor was shut down. The situation ended whenRichards directed Guido to give the can of gasoline toBrowder who in turn directed him to put it in a toolshed.Apparentlyat a later time an engineer took the gasolinefrom the toolshed and fueled his rig. On May 16 anincident occurred in which a McEnaney driver declined todeliver fuel but the record is incomplete and I can makeno findings with regard to the incident. On May 23'According to Guido this incident ended when Browder stated that hedid not want any fuel, they would run until they run out of fuel and toldthe Teal driver to leave until the thing is resolved. I discredit Guido, forhis demeanor in testifying left me in doubt as to his credibility. Browder'stestimony in this regard is corroborated by that of Sheehan whose colorfultestimony struck meas beingcandid.McEnaney's driver, Haberland, attempted to deliver fueltoBethlehem.He asked theengineerabout the labordispute and was told that the engineers still had thenozzel.He went looking for the steward and found Guidowhom he asked about the dispute. Guido suggested thathe call the teamster hall and see what they had to sayabout it.Guido gave him the telephone number.Haberland called and asked to speak to NicholasRobilotto the Local president. A man came to the phonewithout identifying himself and asked what the problemwas.Haberland explained the problem and the mananswered, "That comes under the Bridge and Highway,that'sTeamsters' work." Haberland left without makingany delivery, still relying on the instructions of hisdispatcher not to be involved in the dispute that remainedunsettled.The record also reveals that Respondent filed agrievanceagainstWalsh because of the fueling byengineersemployed by Bethlehem. The grievance wasadjusted under the terms of the contract between A.G.C.and Respondent, which contract Walsh apparently hadsigned,and the award requires Walsh to pay a day's paytoRespondent on each day thatan engineerdoes anyfueling.'Various invoiceswere received in evidencerevealingthatWalsh is back-charging Bethlehem for themoneys paid Respondent.The General Counsel contends that the incidents setforthaboveconstitutebothinducementandencouragementof employees and threats, coercion, andrestraintof "persons" in violation of Section 8(b)(4)(i) and(ii)(D) of the Act. Respondent contends that no violationhas been made out, arguing that neither Guido norTessitore have authority to commit unfair labor practiceson behalf of Respondent and that in any event they weredoing no more than enforcing their contract with Walshand doingthe necessary "investigation" to establish thegrievances which gave rise to the penalty payments madeby Walsh to Respondent.In the first place,it isclear that, Carusone's testimonyto the court notwithstanding, Respondent has at all timesdemanded that its members be awarded the work ofhandling the nozzle anddelivering fuel both into storagetanks andintoequipment operated by the OperatingEngineers.Further,itiscompletely clear that Tessitorewas the representative for all purposes of Respondent onthe entire project. It is notable that not only Guido, theonly other teamster on the project concerning whom thereisany evidence in the record, looked to him forinstructionswith regard to Respondent's position, but thedrivers of the various fuel trucks, themselves members ofRespondent, took their instructions from him. It is clearthat he was held out to be Respondent's representative onthe job and the Respondent is liable for his activities.With respect to Guido, the situation is a little different.Respondentcontends that he was a free agentacting onhis own initiativerather than carrying out Respondent'spolicy.Nevertheless, it is clear that he was carrying outRespondent's policy, that he was doing so under the directguidanceof Tessitore, and that onat least one occasionTessitore told him that he had acted correctlyin so doing.IfindRespondent liable for Guido's conduct. SeePrestress Erectors, Inc.,172 NLRB No. 19.There canbe no questionon the record before me thatRespondenthas persistedin itsdemand for the disputedworkwhich the Board awarded to the OperatingThe recorddoes not reveal whether any employee ultimately receivesthis money. 362DECISIONSOF NATIONALLABOR RELATIONS BOARDEngineers and that in its persistence it has caused theemployees of the fuel contractors to refuse to makedeliveries as well as causing potentially violent incidentson the jobsite with the engineers who obviously werejealouslyguarding their prerogative of handling thenozzle.It is no defense to Respondent that it had a contractwithWalsh that requires thatWalsh's subcontractors goalong with the jurisdictional award therein.The Board hasmade this award to the Operating Engineers and Walshcannot set it aside by entering into a contrary agreementwith Respondent.Respondent may have a right to recoverany damages it may have suffered fromWalsh, but thatdoes not give it a right to stop deliveries to Bethlehem, asithas been shown to have done.Ihold that Respondent isresponsible for the refusalof thedrivers of fuel trucks tomake deliveries on various occasions and for the threatsand admonishments of Guido and Tessitore to the driversin their enforcing of Respondent's position.Accordingly, IfindthatRespondenthas therebyviolatedSection8(b)(4)(i)and (ii)(D)of the Act(Local UnionNo. 272,IronWorkers(Prestress Erectors,Inc.),172 NLRB No.19),by its failure or refusal to comply with the Board'sdetermination of dispute herein.'Upon the basis of the foregoing findings of fact and theentire record in this case,Imake the following:handling the nozzle during fueling operations.5.By the acts and conduct set forth above, for theobjects set forth above, Respondent has engaged in and isengagingin unfair labor practices within the meaning ofSections 8(b)(4)(i)and (ii)(D) and 2(6) and (7) of the Act.6.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act andhave a close,intimate,and substantial relationship totrade, traffic, and commerce among the several States andtend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.THE REMEDYHaving found that Respondent engaged in certainunfair labor practices, I shall recommend that it cease anddesist therefrom and take certain affirmative action whichIfind necessary to remedy and remove the effects of theunfair labor practices and to effectuate the policies of theAct.Because of the character and scope of the unfairlaborpracticesfound,Ishallrecommend a broadcease-and-desist order.Upon the foregoing findings of fact and conclusions oflaw and the entire record, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, Ihereby recommend the following:CONCLUSIONS OF LAW1.Bethlehem Steel Company is an employer engaged incommerce,Respondent and Local 106, InternationalUnion of Operating Engineers, AFL-CIO, are labororganizations within the meaning ofthe Act.2.By the acts and conduct set forth above, by thepicketing in 1968, and by instructions and appeals,Respondent did engage in and induce and encourageindividualsemployedbyBethlehem,McEnaneyOilCorporation,D.E. Long, Inc., Teal Oil Company, andotherpersons engaged in commerce or in industriesaffecting commerce,to engage in strikes or refusals in thecourseof their employment, to use, transport, orotherwise handle or work on articles and materials orcommodities or perform services and have threatened,coerced,and restrained Bethlehem and other personsengaged in commerce or in industries affecting commerce.3.An object of the acts and conduct of Respondentdescribed above is and has been to force and requireBethlehem to assign to employees who are members of orrepresented by Respondent rather than to employees whoaremembers of or represented by Operating Engineers,the work of handling the nozzle during fueling operationsof equipment operated or manned by Operating Engineersand storage barrels or tanks of Bethlehem on its SouthMall Project in Albany, New York, and storage yards inthe area.4.Bethlehem has not failed to conform to an order orcertificationof theBoard determining the bargainingrepresentative for employees performing the work of'Imust reject Respondent's apparent claim that the dispute herein is notdetermined by the Board's Decision and Determination of Dispute becauseRespondent operated under a different contract,and because of itscontention that some of the work in which Bethlehem was engaged was onthearterialhighway rather than the SouthMail.TheBoard'sdetermination applies "not only to the jobsite in which the dispute arose,but to all similar work done or to be done by Bethlehem Steel on anyother project in the Albany area." On the evidence before me, furthermore,Ifind that all the work was part of the South Mall Project as it isgenerally known.ORDERLocal 294, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, itsofficers, agents, successors, and assigns, shall:1.Cease and desist fromengagingin, inducing andencouraging individuals employed by persons engaged incommerce or in an industry affecting commerce to engagein, a strike or refusal in the course of their employment touse,manufacture, process, transport, or otherwise handleor work on any goods, articles, materials, or commoditiesor to perform services or threatening, coercing, andrestraining persons engaged in commerce or in an industryaffecting commerce, with the object of forcing or requiringBethlehem Steel Corporation to assign to employeesrepresented by Local 294, International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, the work of handling the nozzle during fuelingoperationsofequipmentoperatedormannedbyOperating Engineers who were represented by Local 106,InternationalUnion of Operating Engineers, AFL-CIO,and storage barrels or tanks on any of Bethlehem SteelCorporation's projects in the Albany area.2.Take the following affirmative action which willeffectuate the policies of the Act:(a) Post at its office in Albany, New York, copies ofthe attached notice marked "Appendix."' Copies of saidnotice, on forms provided by the Regional Director forRegion 3, after being duly signed by Respondent'srepresentative, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60consecutivedays thereafter, in conspicuous places,includingallplaceswhere notices to employees arecustomarily posted. Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced, or covered by any other material.'In the event no exceptions are filed as provided by Section 102.46 of theRules and Regulations of the National Labor Relations Board, thefindings,conclusions,recommendations,and Recommended Order hereinshall,as provided in Section 102.48 of the Rules and Regulations, be LOCAL294, TEAMSTERS363(b)Mail to the Regional Director for Region 3 signedcopiesof the aforementioned notice for posting byBethlehem Steel Corporation and for distribution byBethlehemSteelCorporation to persons engaged incommerce or in industries affecting commerce with whomitisdoing business in the Albany area, copies of saidnotice, to be furnished by the Regional Director forRegion 3, shall, after being signed by the Respondent asindicated, be forthwith returned to the Regional Directorfor disposition by him.(c)Notify the Regional Director for Region 3, inwriting, within 20 days from the receipt of this Decision,what steps have been taken to comply herewith.'strike or refusal in the course of their employment touse,manufacture,process,transport,orotherwisehandle or work on any goods, articles, materials, orcommodities or to perform services or threaten, coerce,and restrain persons engaged in commerce or in anindustry affecting commerce, with the object of forcingor requiring Bethlehem Steel Corporation to assign toemployees represented by Local 294, InternationalBrotherhood of Teamsters, Chauffeurs,) j WarehousemenandHelpers of America, the work of handling thenozzle during fueling operations of equipment operatedormannedbyOperatingEngineerswhowererepresentedbyLocal 106, InternationalUnion ofOperating Engineers, AFL-CIO, and storage barrels ortanks on any of Bethlehem Steel Corporation's projectsin the Albany area.adopted by the Board and become its findings,conclusions,and order, andall objectionsthereto shall be deemed waived for all purposes.In the eventthat theBoard'sOrder is enforced bya Judgmentof a United States Courtof Appeals, the words inthe notice reading"Posted by Order of theNationalLaborRelationsBoard"shallbe changedto read "PostedPursuant to a Judgmentof the United States Court of AppealsEnforcingan Order ofthe NationalLaborRelations Board."'In the event that this RecommendedOrder is adopted bythe Board,this provision shall be modified to read:"Notify theRegional Director forRegion 3,inwriting,within 10 days from the date of thisOrder, whatsteps Respondent has taken tocomplyherewith."APPENDIXNOTICE TOMEMBERSPosted by Order of the National Labor RelationsBoard an agency of the United States GovernmentWE WILL Not engage in, induce and encourageindividuals employed by persons engaged in commerceor in an industry affecting commerce to engage in, aLOCAL 294,INTERNATIONALBROTHERHOOD OFTEAMSTERS,CHAUFFEURS,WAREHOUSEMEN ANDHELPERS OF AMERICA(Labor Organization)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board's Office,The 120 Building, 120 Delaware Avenue, Fourth Floor,Buffalo, New York 14202, Telephone 716-842-3100.